Citation Nr: 1142427	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an ulcer disability.  


REPRESENTATION

Veteran (Appellant) represented by:  Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) in New York, New York (RO).  By that rating action, the RO declined to reopen a previously denied claim for service connection for an ulcer condition.  The Veteran appealed the RO's December 2007 rating action to the Board.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

As will be discussed in further detail below, the Board herein reopens the service connection claim for an ulcer disability.  This reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  By a final and unappealed May 2004 rating decision, the RO denied the Veteran's original service connection claim for an ulcer disability.

2.   The additional evidence received since May 2004 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for an ulcer disability.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, wherein the RO denied service connection for an ulcer disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 
2.  New and material evidence has been received to reopen the service connection claim for an ulcer disability, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a service connection claim for an ulcer disability.  In this decision, the Board reopens such claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  " The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Here, by way of history, the Veteran filed an original service connection claim for an ulcer condition in January 2004.  In a May 2004 rating decision, the RO denied the Veteran's original service connection claim for an ulcer disability.  The evidence then of record included service treatment records and the Veteran's contentions.    The RO denied the claim, determining that the Veteran's ulcer disability existed prior to service and did not undergo an increase during service.  The Veteran did not appeal the May 2004 decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

The evidence added to the claims folder subsequent to the May 2004 rating decision includes VA medical evidence, private medical evidence, lay statements, and a hearing transcript.  Significantly, according to a March 2006 statement, F.S.F., M.D., the Veteran's private physician, indicated that the Veteran is noted to have evidence of ulcer disease that was precipitated by stress in the military.  The physician further noted that the Veteran complained of these pains in the military from May 16, 1968 to May 8, 1970.  Dr. F.S.F. provided an additional statement in October 2010 in which he reiterated that the Veteran had stress pains during service for which he took Maalox and noted that although the Veteran sought medical treatment on several occasions no treatment or diagnosis was given.  Dr.  F.S.F. also indicated that within four months of service discharge, the Veteran was diagnosed with an ulcer condition.  This newly received evidence presented by Dr. F.S.F. relates to an unestablished fact necessary to substantiate the claim, as it raises the possibility that the Veteran's ulcer disability may be related to his active service.  38 C.F.R. § 3.156 (2011).  As new and material evidence has been received, the service connection claim for an ulcer disability is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an ulcer disability is reopened; to that extent, the appeal is granted. 

REMAND

As decided herein, the Veteran's service connection claim for an ulcer disability has been reopened.  VA must now proceed to evaluate the merits of the above-cited claim to include developing medical evidence, as detailed below.

As noted, the record contains March 2006 and October 2010 opinions from Dr. F.S.F. that essentially relates the Veteran's preexisting ulcer disability to the stress he endured in the military.  In light of the current diagnosis of an ulcer disability, and the March 2006 and October 2010 private medical opinions, the Board finds that a VA examination is necessary to determine whether the Veteran's preexisting ulcer disability was aggravated during service.  

The Board further notes that the Veteran has identified treatment records that are not associated with the claims folder.  In this regard, during his March 2011 personal hearing, the Veteran indicated that shortly after service discharge he was hospitalized for an ulcer condition at Beth Israel Hospital for approximately one month.  Moreover, the Veteran's spouse and brother, in July 2008 statements, indicated that they recalled visiting the Veteran who was experiencing ulcer problems at Beth Israel shortly after his service discharge.  Although the claims folder contains medical evidence dated in 2000 and 2002 from Beth Israel, these records are not relevant to the instant claim and do not show the identified 1970 hospitalization.  Dr. F.S.S. also indicated in his March 2006 statement that the Veteran had been hospitalized on two occasions in 1978 at Beth Israel, according to him.  Thus, on remand, the records from Beth Israel should be requested.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining the necessary authorization for the release of medical records, the RO should request all medical records of the Veteran for his ulcer disability from:  Beth Israel dated from 1970 through 2000, and from the VA Medical Center in New York, New York.    

2.  After any additional evidence has been received and associated with the claims files, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current ulcer disability.  The following considerations will govern the examination: 

a. The claims files must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination. 

b. The examiner should review the Veteran's statements and testimony, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed. 

c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions: 

(i) On the basis of the clinical record, can it be concluded as medically undebateable that the Veteran's ulcer disability preexisted his entry into active military service? 

(ii) If it is found as medically undebateable that an ulcer disability did clearly preexist service, can it also be concluded as medically undebateable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; and 

(iii) If an ulcer disability is not found to have so preexisted service, did it have its onset during active military service? 

Any opinion should be reconciled with all evidence of record, to include the in-service gastrointestinal complaints, and the March 2006 and October 2010 opinions provided by Dr. F.S.F.

A complete rationale for all opinions expressed must be provided in a typewritten report.  If the examiner cannot provide the requested opinion without resorting to speculation, a rationale as to why such is the case must be provided.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


